                    Case 1:17-cr-00548-PAC Document 231 Filed 01/02/20 Page 1 of 4
                                                                                              Appeals Bureau

Federal Defenders
                                                              52 Duane Street-10th Floor, New York, NY 10007
                                                                        Tel: (212) 417-8700 Fax: (212) 571-0392
OF NEW YORK, INC.                                                                 w ww.federaldefendersny.org


                                                                                             Appeals Bureau
David E. Patton                                                                             Barry D. Leiwant
  Executive Director                                                                        Attorney-in-Charge
and Attorney-in-Chief



                                                            January 2, 2020




              BY ECF (with redaction to protected privileged communications)
              BY HAND (without redactions)

              Hon. Paul A. Crotty
              United States District Judge
              Southern District of New York
              500 Pearl Street
              New York, NY 10007

                             Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

               Dear Judge Crotty:
                                                                                               our
                   Following the Curcio hearing on December 18, 2019, we again reviewed
                                                                                  Schulte . In
               ethical responsibilities with respect to our representation of Mr.
                                                                                       Bruce
               addition to conducting relevant legal research, we consulted Professor
                                                                                         at
               Green, a former federal prosecutor and currently the Louis Stein Chair
                                                                         Center for Law and
               Fordham Law School, where he directs the Louis Stein
               Ethics.
                                                                                             New
                   We have concluded that Sabrina P. Shroff and the Federal Defenders of
                                                                                      Edward
               York, Inc. (including Assistant Federal Defenders Matthew B. Larsen,
                                                                           actual conflic t of
               S. Zas, and Allegra M. Glashausser), are laboring under an
               interest and that, under Rule 1.7 of the New York Rules of Professional
                Conduct,' and the relevant case law, we cannot ethically continue


                                                                                             a
                   1 Rule 1.7 provides in relevant part that "a lawyer shall not represent
                                                                                            risk
               client if a reasonable lawyer would conclude that ... there is a significant
                                                                                      adversely
               that the lawyer's professional judgment on behalf of a client will be
                                                                                    person  al
               affected by the lawyer's own financial, business, property or other
               interests."
     Case 1:17-cr-00548-PAC Document 231 Filed 01/02/20 Page 2 of 4



to represent Mr. Schulte. Accordingly, for this reason and those previously
raised, we respectfully ask the Court to reconsider its December 18 ruling
denying our request to be relieved as counsel.2

The Actual Conflict of Interest

    "A defendant's Sixth Amendment right to effective assistance of counsel
includes the right to representation by conflict-free counsel." United States v.
Blau, 159 F.3d 68, 74 (2d Cir. 1998); see also Wood v. Georgia, 450 U.S. 261, 271
(1981) ( "Where a constitutional right to counsel exists, our Sixth Amendment
cases hold that there is a correlative right to representation that is free from
conflicts of interest."); Armienti v. United States, 234 F.3d 820, 823 (2d Cir.
2000); United States v. Rogers, 209 F.3d 139, 143 (2d Cir. 2000); United States v.
Levy, 25 F.3d 146, 152 (2d Cir. 1994).

    "An attorney has an actual, as opposed to a potential, conflict of interest
when, during the course of the representation, the attorney's and defendant's
interests diverge with respect to a material factual or legal issue or to a course of
action." United States v. Schwarz, 283 F.3d 76, 91 (2d Cir. 2002) (internal
quotation marks and citation omitted). "Where an attorney labors under an
actual conflict of interest, the public interest 'in ensuring that criminal trials are
conducted within the ethical standards of the profession and that the legal
proceedings appear fair to all who observe them' trumps a defendant's right to
counsel of the defendant's choice and requires disqualification of the attorney."
United States v. Scala, 432 F. Supp. 2d 403, 405 (S.D.N.Y. 2006) (Kaplan, J.)
(quoting Wheat v. United States, 486 U.S. 153, 160 (1988)), aff'd, 266 F. App'x 41
(2d Cir. 2008). "In other words, the conflict is not waivable by the defendant." Id.

    Here, the advice given to Mr. Schulte regarding the MCC notebooks (see Dkt.
Nos. 128, 150, 157, 218, 220) creates an actual conflict of interest. Counsel's
advice evidently led Mr. Schulte to believe that what he wrote down in his
notebooks had a legitimate purpose relating to the lawyer-client relationship
and would be protected from compelled disclosure by the attorney-client or work-
product privileges. If this Court determines that the writings are not, in fact,
protected by these privileges, counsel's advice was not only legally erroneous,
but arguably caused Mr. Schulte to create documents that, according to the
government, are evidence of criminality. A disinterested observer could
reasonably conclude that providing this advice was incompetent representation
or worse—causing a client to engage in criminal conduct. See 18 U.S.C. § 2.
Thus, the lawyers who gave and countenanced this advice, and their law offices,
have a professional and reputational interest (if not a penal interest) in


    We do not believe the conflict requires the disqualification of appointed
    2
CJA co-counsel, James Branden, Esq.
                                          2
     Case 1:17-cr-00548-PAC Document 231 Filed 01/02/20 Page 3 of 4



avoiding public and judicial scrutiny of their advice, or, if it is put in issue in
judicial proceedings, in defending it, characterizing it as favorably to themselves
as possible, and minimizing its significance. See, e.g., United States v. Fulton, 5
F.3d 605, 608, 611 (2d Cir. 1993) (when an attorney is alleged to have engaged in
wrongful conduct "sufficiently related to the charged crimes" of the defendant,
the attorney needs to be concerned not only with the interests of the defendant
but also with the attorney's own personal reputation, and more than that, the
potential that he himself might be accused of a crime"); see also id. at 609 ("It is
well-settled in this circuit that an actual conflict of interest exists when an
attorney engages in wrongful conduct related to the charge for which the client
is on trial.") (citation omitted). Whether the lawyers actually engaged in any
misconduct is beside the point. The existence of an actual conflict "does not turn
on whether [allegations of attorney wrongdoing] are true or false, or with or
without some foundation." Fulton, 5 F.3d at 610. "However viewed, the
allegations present an actual conflict." /c/.3

    In contrast to his attorneys' interests, Mr. Schulte likely has a strong
interest in having the flawed advice not only aired at trial, but emphasized. For
example, an independent and disinterested lawyer might seek to offer the legal
advice into evidence at trial to support an argument that Mr. Schulte never
intended to transmit his prison notebooks publicly, but was only following the
advice of his counsel in


    Moreover, the lawyers who had a role in providing the legal advice cannot
make a disinterested decision whether to seek to offer their advice into evidence,
either through Mr. Schulte's testimony or that of his lawyers. Further, if the
lawyers were to offer this evidence, the lawyers' self-interest would adversely



    3 See also Triana v. United States, 205 F.3d 36, 42 (2d Cir. 2000) ("It is well-
settled that the right to counsel is violated per see where the attorney was
implicated in the defendant's crime") (internal quotation marks omitted); United
States v. Levy, 25 F.3d 146, 156 (2d Cir. 1994) ("Many courts have found an
actual conflict of interest when a defendant's lawyer faces possible criminal
charges or significant disciplinary consequences as a result of questionable
behavior related to his representation of the defendant.") (collecting cases);
United States v. Arrington, 867 F.2d 122, 129 (2d Cir. 1989) (conflict not
waivable where principal government witness would testify that defense counsel
obstructively sought to dissuade him from testifying; "counsel has been placed in
the position of having to worry about allegations of his own misconduct" and
"[w]hat could be more of a conflict than a concern over getting oneself into
trouble with criminal law enforcement authorities?") (internal quotation marks
omitted).
                                           3
     Case 1:17-cr-00548-PAC Document 231 Filed 01/02/20 Page 4 of 4




affect their strategic decisions about how to present the relevant testimony and
how to argue its significance in summation.

    These concerns are not merely theoretical. With the trial fast approaching,
Mr. Schulte needs to decide, inter alia, whether to waive the attorney-client
privilege with respect to the legal advice he received regarding the MCC
notebooks, whether (and how) to present that legal advice at trial, and whether
to seek to suppress the notebooks on the ground that the legal advice constituted
ineffective assistance of counsel (see Dkt. No. 220). Given counsel's conflict of
interest, we cannot provide disinterested advice on any of these crucial subjects.

   In summary, because counsel's interests and Mr. Schulte's interests diverge,
an actual conflict of interest exists. We do not believe the conflict is waivable
under the relevant Rules of Professional Conduct and case law. See, e.g.,
Schwarz, 283 F.3d at 81, 96-97 (holding actual conflict to be non-waivable and
reversing conviction without requiring a showing of prejudice). And even if this
conflict could be waived, Mr. Schulte has already advised Curcio counsel and the
Court that he does not wish to waive it.

     Under these circumstances, we regrettably submit that counsel cannot
continue to represent Mr. Schulte. We recognize, of course, that the Court wants
this matter to proceed to trial as soon as possible. Our conflict, however, which
we first raised (citing the advocate-witness rule) in August 2019, is too serious to
ignore. As the Second Circuit has warned, "[t]he dynamics of litigation are far
too subtle, the attorney's role in that process is far too critical, and the public's
interest in the outcome is far too great to leave room for even the slightest doubt
concerning the ethical propriety of a lawyer's representation in a given case."
United States v. Oberoi, 331 F.3d 44, 51 (2d Cir. 2003) (quoting Ernie Indus., Inc.
 v. Patentex, Inc., 478 F.2d 562, 571 (2d Cir. 1973)). Here, for the reasons we have
discussed above and in our prior submissions, the Court should resolve any
remaining doubt in favor of disqualification, reconsider its December 18 ruling,
and enter an order relieving Ms. Shroff and Federal Defenders as counsel.

                                       Respectfully submitted,

                                                  /s/
                                       Edward S. Zas

                                                  /s/
                                       Sabrina P. Shroff

cc: All Counsel of Record (by ECF)



                                            4
